                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                    Roanoke Division

SUCRE G. FIGUEREO-MEJIA,                       )
     Plaintiff,                                )       Civil Action No. 7:18-cv-00286
                                               )
v.                                             )       MEMORANDUM OPINION
                                               )
BENJAMIN LOKEY, et al.,                        )       By:     Joel C. Hoppe
     Defendants.                               )               United States Magistrate Judge

       Plaintiff Sucre G. Figuereo-Mejia, a Virginia prisoner appearing pro se, filed this action

under 42 U.S.C. § 1983, alleging that six correctional officials violated his rights under the

Eighth and Fourteenth Amendments to the United States Constitution. Compl., ECF No. 1.

Defendants filed a motion for summary judgment on all claims, ECF No. 21, which has been

fully briefed, ECF Nos. 22, 26. The motion will be granted in part and judgment entered in the

individual Defendants’ favor. Figuereo-Mejia’s claim for retrospective injunctive relief will be

dismissed without prejudice.

                                       I. Standard of Review

       “[T]he relevant inquiry” at summary judgment “is ‘whether the evidence presents a

sufficient disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.’” Gordon v. Schilling, --- F.3d ---, --- (4th Cir. 2019)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251–52 (1986)). “The moving party

bears the initial burden of demonstrating the absence of a genuine issue of material fact,”

Appalachian Power Co. v. Arthur, 39 F. Supp. 3d 790, 796 (W.D. Va. 2014), by “pointing out to

the district court . . . an absence of evidence to support the nonmoving party’s case,” Celotex

Corp. v. Catrett, 477 U.S. 317, 325 (1986). If the party makes that showing, the nonmoving party




                                                   1
must then produce admissible evidence showing a specific material fact genuinely in dispute.1

Fed. R. Civ. P. 56(c), (e); see Scott v. Harris, 550 U.S. 372, 380 (2007); Bouchat v. Baltimore

Ravens Football Club, Inc., 346 F.3d 514, 522 (4th Cir. 2003). Facts are “material” when they

“might affect the outcome of the suit under the governing law,” and a “genuine” dispute exists

when “the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson, 477 U.S. at 248. A court making this determination does not weigh evidence,

consider credibility, or resolve disputed issues—it decides only whether the facts and reasonable

inferences drawn therefrom, viewed in the light most favorable to the nonmoving party, reveal a

genuine dispute of material fact for trial. See Tolan v. Cotton, 572 U.S. 650, 656–57 (2014); JKC

Holding Co. v. Wash. Sports Ventures, Inc., 264 F.3d 459, 465 (4th Cir. 2001).

                                              II. Background

        This is a prison discipline case. It started on August 1, 2016, when Defendants M. Slagle

and T. Gideos searched Figuereo-Mejia’s cell at Augusta Correctional Center (“ACC”). Compl.

2–3.2 Slagle “found an oatmeal box with 11 individually wrapped and 2 unwrapped unknown



1
  Because Figuereo-Mejia is a lay person representing himself, he enjoys “the benefit of a liberally
construed complaint,” Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985), that “must be
held to less stringent standards than formal pleadings drafted by lawyers,” Erickson v. Pardus, 551 U.S.
89, 94 (2007). However, “principles requiring generous construction of pro se complaints are not . . .
without limits.” Beaudett, 775 F.2d at 1278. For example, the Fourth Circuit has explained that while
“pro se litigants cannot . . . be expected to frame legal issues with the clarity and precision ideally evident
in the work of those trained in law, neither can district courts be required to conjure up and decide issues
never fairly presented to them.” Id. at 1276. “Applying these principles to the summary judgment context,
a pro se plaintiff must comply with Rule 56 of the Federal Rules of Civil Procedure and come forward
with sufficient evidence upon which a reasonable jury could return a verdict in his or her favor.” Reid v.
Charlotte-Mecklenburg Bd. of Educ., No. 3:14cv66, 2016 WL 6080545, at *4 (W.D.N.C. Feb. 12, 2016).
“Mere unsupported speculation is not sufficient to defeat a [properly supported] summary judgment
motion if the undisputed evidence indicates that the other party should win as a matter of law.” Conyers v.
Va. Hous. Dev. Auth., 927 F. Supp. 2d 285, 291 (E.D. Va. 2013) (quoting Francis v. Booz, Allen &
Hamilton, Inc., 452 F.3d 299, 308 (4th Cir. 2006)).
2
 Pinpoint citations to documents filed electronically in this Court use the footer page numbers generated
by CM/ECF and the exhibit labels assigned by the filing party.

                                                      2
sticky substances.” Id. at 3. Figuereo-Mejia explained they were “coffee shots . . . from [a]

yellow bag of coffee sitting on the desk” in his cell. Compl. Ex. 26, Aff. of S. Figuereo-Mejia ¶ 2

(June 12, 2018), ECF No. 1-1, at 41. When Slagle asked why “‘it look[ed] like that,’” Figuereo-

Mejia said he thought “the moisture in the cell ma[de] the coffee stick together.” Id. Slagle

confiscated the box’s contents. Id. ¶ 3; see Compl. Ex. 2, ECF No. 1-1, at 3–4.

       Two hours later, Figuereo-Mejia was escorted to a meeting with Defendant Benjamin

Lokey, an ACC’s Institutional Investigator. Figuereo-Mejia Aff. ¶ 4; see Compl. 3; Defs.’ Br. in

Supp. Ex. 1, Aff. of B. Lokey ¶ 1 (Feb. 25, 2019), ECF No. 22-1. Lokey read Figuereo-Mejia his

Miranda rights before asking him about the suspicious substance. Figuereo-Mejia Aff. ¶ 4. He

“told him that it was just coffee.” Id. Figuereo-Mejia recalled Lokey saying that he

       conducted a [f]ield [t]est on the coffee and it showed positive for amphetamines.
       He also told [Figuereo-Mejia] that [he] better tell him what it was and where [he]
       got it from because [Lokey] was going to find out anyways by sending it to the lab.
       . . . Lokey insisted that the coffee was a drug even though [Figuereo-Mejia] told
       him that it was just coffee.

Id. ¶¶ 6, 8. Figuereo-Mejia was immediately moved to administrative segregation. Id. ¶ 8;

Compl. 3–4; Compl. Ex. 1, ECF No. 1-1, at 3. On August 2, he received a Disciplinary Offense

Report charging him with “Possession of Unauthorized or Un-prescribed Drugs” in violation of

prison policy. Figuereo-Mejia Aff. ¶ 8; see Compl. Ex. 2, at 4–5. The charge was based on

Slagle’s report that “Lokey arrived and field tested the substance,” which “tested positive for

amphetamines.” Compl. Ex. 2, at 4–5.

       The next day, Figuereo-Mejia submitted a Witness Request Form asking Lokey, Gideos,

and three inmates to provide statements about the incident. Compl. Ex. 3, ECF No. 1-1, at 8.

Defendant T. Hostetter granted Figuereo-Mejia’s request for the two staff witnesses, but she

denied his request for inmate statements attesting that the “found substance is just coffee.” Id.



                                                 3
Gideos recalled the substance “smelled like coffee and was sticky.” Compl. Ex. 4, ECF No. 1-1,

at 9. Lokey stated that on August 1, 2016, he “tested the [b]lack tar substance” and the “[f]ield

test showed positive for [a]mphetamine.” Compl. Ex. 5, ECF No. 1-1, at 10. Lokey had asked

Figuereo-Mejia “why it was packaged like it was,” to which Figuereo-Mejia responded, “that’s

just [his] routine.” Id. (spelling and punctuation corrected). According to Lokey, Figuereo-Mejia

was “unable to tell [Lokey] anything about the substance or where [he] got it.” Id.

       Hostetter held a formal disciplinary hearing on August 15, 2016. See Defs.’ Br. in Supp.

Ex. 2, Aff. of T. Hostetter ¶ 8 (Feb. 25, 2019), ECF No. 22-2, at 3. Figuereo-Mejia, Lokey, and

Slagle testified at the hearing. Id. Lokey provided a photograph of the confiscated packets,

Figuereo-Mejia Aff. ¶ 13; see Defs.’ Br. in Supp. Ex. 2, at 49, but “no pictures [were] taken of

the field test” or its results. Hostetter Aff. ¶ 8. Hostetter denied Figuereo-Mejia’s request that

Lokey produce “a copy of the [f]ield [t]est . . . show[ing] that the substance found tested positive

for amphetamines,” Figuereo-Mejia Aff. ¶ 13, because that information “was restricted for

offender access,” Hostetter Aff. ¶ 8. See Compl. Ex. 6, ECF No. 1-1, at 11.

       Hostetter found Figuereo-Mejia guilty of possessing unauthorized drugs based on

Slagle’s and Lokey’s “eye witness testimony” that the substance “field tested . . . positive for

amphetamine,” along with Figuereo-Mejia’s admission that the substance belonged to him.

Compl. Ex. 2, at 6. She rejected Figuereo-Mejia’s testimony that it “was coffee[,] not

amphetamine,” because he “produced no evidence” that either corroborated this alternative

explanation or contradicted “the positive field test or the reporting officer’s testimony.” Id.

Hostetter sentenced Figuereo-Mejia to thirty days in segregation plus “[n]on-contact visits with

immediate family only for six months.” Id. Figuereo-Mejia returned to ACC’s general population

on September 8, 2016. See Compl. 11 (citing Compl. Ex. 19, ECF No. 1-1, at 26). Defendants



                                                  4
John Woodson and Marcus Elam later upheld the disciplinary conviction on appeal. Compl. Exs.

11 to 14, ECF No. 1-1, at 17–21.

       In late August, ACC’s Institutional Classification Authority (“ICA”) increased Figuereo-

Mejia’s security level and recommended that he be transferred to a more secure facility. See

Compl. 7. The ICA also reduced Figuereo-Mejia’s “Good Time Level,” which extended his

“projected release date from 09/08/2026 . . . to 01/24/2028.” Id.; see id. at 21. Both adjustments

were based on the drug conviction. See id. at 7. Around the same time, Figuereo-Mejia filed an

informal complaint asking whether “the coffee that was found in [his] cell . . . [was] sent to the

lab for an analysis,” and, if so, “what [was] going on with it.” Compl. Ex. 15, ECF No. 1-1, at 22

(emphasis omitted). An ACC officer responded that “[it] takes 6 to 9 months for the results to

come back.” Id. at 22–23. Woodson provided the same estimate in response to Figuereo-Mejia’s

regular grievance. Compl. Ex. 17, ECF No. 1-1, at 24.

       Someone sent the field test’s results to Virginia’s State Consolidated Laboratory “to be

validated,” as is required before the Commonwealth can file criminal charges against a prisoner.

Lokey Aff. ¶ 4. The “verified” results showed that the substance “was coffee, and not

amphetamines.” Id. ¶ 5. Lokey “immediately notified” ACC’s Operations Manager, id., who

relayed the news to Figuereo-Mejia on June 9, 2017, see Compl. Ex. 23, ECF No. 1-1, at 37. On

June 29, Woodson overturned the conviction “based on information received from . . . Lokey

that the substance was not unauthorized or unprescribed.” Compl. Ex. 24, ECF No. 1-1, at 38. A

few weeks later, Figuereo-Mejia’s “good time earning level was adjusted from Class Level IV to

Class Level I (the highest earning level) for the period of August 3, 2016, through his next

annual review of May 31, 2017.” Defs.’ Br. in Supp. Ex. 3, Aff. of T. Lawhorn ¶ 4 (Feb. 21,

2019), ECF No. 22-3; see Defs.’ Br. in Supp. Ex. 3, at 3. The correction restored Figuereo-



                                                 5
Mejia’s earning level to where it was immediately before he was moved to pre-hearing detention.

See Defs.’ Br. in Supp. Ex. 3, at 3.

                                                   *
        Figuereo-Mejia filed this § 1983 action in June 2018. His “essential grievance,” Beaudett,

775 F.2d at 1278, is that Lokey “never actually” field tested the coffee and lied about it “test[ing]

positive for amphetamines,” Compl. 13, 19. See also Compl. 3, 7, 18, 21; Figuereo-Mejia Aff. ¶

13. This triggered a “domino effect,” Compl. 23, causing Slagle and Gideos to “falsely” accuse

Figuereo-Mejia of possessing unauthorized drugs, see id. at 4–5, 18, and Hostetter to convict him

of that infraction even though Lokey did not produce any tangible evidence corroborating his

testimony, Figuereo-Mejia Aff. ¶ 13. Woodson and Elam knew about these problems when they

denied Figuereo-Mejia’s disciplinary appeals and related grievances. Compl. 19.

        “This whole incident was traumatizing to [Figuereo-Mejia] because of how it all

happened” and the stress it caused his friends and family. Figuereo-Mejia Aff. ¶ 17; see id. ¶¶ 9–

10, 14–16. He suffered “[m]ental [h]ealth issues” in isolation and asked for counseling. Compl.

6, 11–12. His (now former) fiancé won full custody of their children based on “the false notion

that he was engaged in illegal activity which caused his visitation to be suspended for six (6)

months.” Id. at 13–14; see Figuereo-Mejia Aff. ¶ 18. He “lost friendships” and feared he would

never have a chance “to clear up [his] name” in prison. Figuereo-Mejia Aff. ¶ 15. “After 9

months of challenging the validity of the [f]ield [t]est and requesting a [l]ab [t]est, the substance

finally came back from the lab showing that [it] was in fact coffee and not amphetamines.” Id. at

18–19 (emphasis omitted). Figuereo-Mejia believes the “proper procedure for such a charge

would have been to either do an actual [f]ield [t]est (which [he] believes was never done, as there

has been no test produced) or to place him under investigation, send the coffee off to a lab,” and

wait for the official results. Id. at 21; see id. at 18. If the coffee tested positive for amphetamines,

                                                   6
then he “could have been charged and kept in segregation.” Id. at 21. Figuereo-Mejia seeks

nominal, compensatory, and punitive damages against Defendants in their individual capacities.

Compl. 23; see id. at 15–19 (Eighth Amendment), 19–22 (Due Process); Pl.’s Br. in Opp’n 1,

ECF No. 26. He also seeks injunctive relief “in the form of . . . Lokey suffering the loss of his

job” for his role in this ordeal. Compl. 23.

                                               III. Analysis

        A § 1983 claim has two basic elements: “[A] plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988). The facts material to a § 1983 claim will depend on the specific federal right at

issue, see Iqbal v. Ashcroft, 556 U.S. 662, 677 (2009); Daniels v. Williams, 474 U.S. 327, 330

(1986); Loftus v. Bobzien, 848 F.3d 278, 285 (4th Cir. 2017), the capacity in which the plaintiff

sued the named defendant, Kentucky v. Graham, 473 U.S. 159, 165–68 (1985); and, relatedly,

the nature of relief sought against that defendant, Biggs v. Meadows, 66 F.3d 56, 60–61 (4th Cir.

1995). See, e.g., Brown v. Montoya, 662 F.3d 1152, 1161 n.5 (10th Cir. 2011) (“Section 1983

plaintiffs may sue individual-capacity defendants only for money damages and official-capacity

defendants only for injunctive relief.”).

A.     Official Capacity Claim

       Private plaintiffs typically cannot sue a State or its agencies in federal court. Va. Office

for Protection & Advocacy v. Stewart, 563 U.S. 247, 253–54 (2011). An official-capacity claim

under § 1983 “generally represents . . . another way of pleading an action” against the state entity

that employs the official whose alleged misconduct violated the plaintiff’s constitutional rights.

Graham, 473 U.S. at 166. “As long as the government . . . receives notice and an opportunity to



                                                    7
respond, an official-capacity suit is, in all respects other than name, to be treated as a suit against

the entity.” Id. The law is clear, however, that “individuals sued in their official capacity as state

agents cannot be held liable for damages or retrospective injunctive relief. They may [only] be

sued for prospective injunctive relief to end violations of federal law and remedy the situation for

the future.” Lewis v. Bd. of Educ. of Talbot Cty., 262 F. Supp. 2d 608, 612 (D. Md. 2003) (citing

Edelman v. Jordan, 415 U.S. 651 (1974)).

       Figuereo-Mejia’s request that Lokey “suffer[] the loss of his job,” Compl. 21, is barred

because the Complaint does not both “allege[] an ongoing violation of federal law and seek[]

relief properly characterized as prospective,” Stewart, 563 U.S. at 257 (emphasis added). On the

contrary, Lokey’s alleged misconduct “occurred entirely in the past,” DeBauche v. Trani, 191

F.3d 499, 505 (4th Cir. 1999), and ended nearly two years before Figuereo-Mejia filed this

lawsuit. Accordingly, his claim for retrospective injunctive relief against Lokey in his official

capacity will be dismissed without prejudice. See In re Sec’y of Dep’t of Crime Control & Public

Safety, 7 F.3d 1140, 1149 (4th Cir. 1993).

B.     Individual Capacity Claims

       Figuereo-Mejia’s other claims “seek to impose personal liability upon,” and recover

money from, Defendants for actions they took under color of state law, Graham, 473 U.S. at 165.

See Compl. 1–2, 23. “[T]here is no respondeat superior liability in § 1983 actions,” Love-Lane v.

Martin, 355 F.3d 766, 782 (4th Cir. 2004), so Figuereo-Mejia must adduce facts showing that

“each [g]overnment-official defendant, through the official’s own individual actions, has violated

the Constitution.” Iqbal, 556 U.S. at 676; see Defs.’ Br. in Supp. 8–12. Additionally, because

each Defendant has invoked qualified immunity, Defs.’ Br. in Supp. 21–23, Figuereo-Mejia must

point to facts in evidence that, when “taken in the light most favorable to [him as] the party



                                                   8
asserting the injury, show the [Defendant’s] conduct violated a federal right” that “was clearly

established at the time of the violation.” Tolan, 572 U.S. at 655–56 (cleaned up).

       1.      Eighth Amendment

       “The Eighth Amendment’s prohibition on ‘cruel and unusual punishments’ imposes

certain basic duties on prison officials.” Raynor v. Pugh, 817 F.3d 123, 127 (4th Cir. 2016)

(citing Farmer v. Brennan, 511 U.S. 825, 832 (1994)). “These include maintaining humane

conditions of confinement, including the provision of adequate medical care and, relevant to this

case, ‘reasonable measures to guarantee the safety of the inmates.’” Id. (quoting Farmer, 511

U.S. at 832). A prisoner challenging his conditions of confinement “must satisfy a two-part test,

consisting of both an objective and subjective inquiry, for liability to attach” under § 1983. Id.

        “First, the deprivation alleged must be, objectively, sufficiently serious,” Farmer, 511

U.S. at 834, or “harmful enough to establish a constitutional violation,” Hudson v. McMillian,

503 U.S. 1, 8 (1992) (quotation marks omitted). “To be sufficiently serious, the deprivation must

be extreme—meaning that it poses a serious or significant physical or emotional injury . . . or a

substantial risk of serious harm resulting from exposure to the challenged conditions.” Porter v.

Clarke, 923 F.3d 348, 355 (4th Cir. 2019) (cleaned up). “In other words, the prisoner must show

that the risk [or injury] of which he complains is not one that today’s society chooses to tolerate.”

Helling v. McKinney, 509 U.S. 25, 36 (1993). Prison conditions that are “restrictive and even

harsh,” but that cannot be said to be “cruel and unusual under contemporary standards[,] are not

unconstitutional.” Rhodes v. Chapman, 452 U.S. 337, 347 (1981). “[T]hey are part of the penalty

that criminal offenders pay for their offenses against society.” Id.

       Second, the plaintiff must show the defendant-prison “official had a ‘sufficiently culpable

state of mind,’ which, in this context, consists of ‘deliberate indifference to inmate health or



                                                  9
safety.’” Raynor, 817 F.3d at 127–28 (quoting Farmer, 511 U.S. at 834). “[D]eliberate

indifference is a very high standard,” which requires evidence that the “prison official ‘knew of

and disregarded an excessive risk to inmate health or safety.’” Danser v. Stansberry, 772 F.3d

340, 347 (4th Cir. 2014) (quoting Farmer, 511 U.S. 837 (brackets omitted)). The plaintiff “need

not show that a prison official acted or failed to act believing that harm actually would befall an

inmate; it is enough that the official acted or failed to act” knowing that “a substantial risk of

serious harm” existed. Farmer, 511 U.S. at 842. However, “an official’s failure to alleviate a

significant risk that he should have perceived but did not, while no cause for commendation,

cannot under [the Eighth Amendment] be condemned as the infliction of punishment.” Id.

                                                 **

        Figuereo-Mejia identifies various “deprivations” and “harm[s]” that, “[a]ll things

considered,” he believes were extreme enough to satisfy the Eighth Amendment’s objective

component:

       Plaintiff has the right to the basic human need to be free from harm, yet in this case
       Plaintiff was deprived of this right due to a false accusation and [drug] charge . . . .
       This resulted in him being housed in segregation, losing his good time, the loss of
       his visits, faced with the threat of being transferred to higher security level prison,
       as well as strain upon his family which resulted in the loss of custody of his
       children, . . . and emotional distress and mental anguish which resulted from the
       entire ordeal. . . . Plaintiff clearly had a right to be free from being thrown into
       segregation for 38 days for something he was not guilty of.

Compl. 17. Figuereo-Mejia “felt very troubled” being accused of keeping amphetamines in his

cell when “in fact [it] was nothing more tha[n] plain coffee.” Figuereo-Mejia Aff. ¶ 9. He “was

really devastated and stress[ed] out” after Hostetter found him guilty of the infraction because he

thought the Commonwealth might criminally charge him and the court would reinstate his 90-

year suspended sentence. Id. ¶ 14. Figuereo-Mejia’s month in isolation “was one of the toughest

times [he] ever had to endure in [his] life” because he could not communicate with his mother

                                                  10
and children. Id. ¶ 17. He still has “anxiety, panic attacks, and depression,” which he tries to

manage “by practicing meditation exercises” that a prison nurse taught him. Id. ¶ 19. He might

have to start taking medication. Id.

       Defendants assert that Figuereo-Mejia’s sworn allegations, viewed in his favor, do not

show he suffered an “objectively serious” physical or emotional injury, or that he was exposed to

a substantial risk of such serious harm, from this prison disciplinary proceeding. Defs.’ Br. in

Supp. 14. I agree. Figuereo-Mejia’s “experience was indeed unfortunate, but his complaints are

intrinsic to discipline and administrative segregation.” Terry v. Dep’t of Public Safety & Corr.

Servs., No. 11cv1686, 2012 WL 2564779, at *6 (D. Md. June 29, 2012). No reasonable jury

could conclude that Figuereo-Mejia’s experience “work[ed] a serious deprivation of a basic

human need,” In re Long Term Admin. Segregation, 174 F.3d 464, 471–72 (4th Cir. 1999),

particularly considering all privileges were entirely restored within six months. See, e.g., Overton

v. Bazzetta, 539 U.S. 126, 136–37 (2003) (revoking inmates’ in-person visitation privileges for

three years, as a sanction for misconduct, did not “create inhumane prison conditions, deprive

inmates of basic necessities, or fail to protect their health or safety”); In re Long Term Admin.

Segregation, 174 F.3d at 471–72 (holding that the “indefinite duration” of long-term disciplinary

segregation, without more, was not an objectively serious injury or risk of harm); Terry, 2012

WL 2564779, at *4, *9 (plaintiff found guilty of possessing drugs spent six months in

disciplinary segregation, without visitation, before outside lab results showed the substance was

coffee); Westbrook v. Bazzle, Civ. No. 9:08-3926, 2010 WL 844594, at *1, *5 (D.S.C. 2010)

(plaintiff spent one year in administrative segregation before disciplinary conviction was

overturned on procedural grounds).




                                                 11
       Figuereo-Mejia’s emotional injuries—helplessness, depression, anxiety, and isolation—

are “unfortunate concomitants of incarceration.” In re Long Term Admin. Segregation, 174 F.3d

at 472. Without more, they do “not rise to the level of the serious or significant physical or

emotional injury that must be shown to withstand summary judgment on an Eighth Amendment

charge.” Id. (quotation marks omitted). Moreover, to the extent Figuereo-Mejia asserts he is

entitled to relief under § 1983 simply because Defendants’ conduct “caused him to be punished”

for something that he did not do, Westbrook, 2010 WL 844594, at *5; see Figuereo-Mejia Aff. ¶¶

16, 20, the Eighth Amendment does not bestow any such protection in these circumstances. Cf.

Petit v. Addison, 150 F. App’x 923, 925 (10th Cir. 2005) (non-capital prisoner’s actual innocence

claim, which had no independent constitutional component, did not state a cognizable claim for

habeas relief) (citing Herrera v. Collins, 506 U.S. 390 (1993)). Accordingly, Defendants are

entitled to summary judgment on this claim.

       2.      Due Process Clause

       “The Fourteenth Amendment prohibits the States from ‘depriv[ing] any person of life,

liberty, or property without due process of law.’” Snider Int’l Corp. v. Town of Forest Heights,

739 F.3d 140, 145 (4th Cir. 2014) (quoting U.S. Const. amend. XIV). “Due process contains

both substantive and procedural components,” id., and prisoners retain limited rights to invoke

those protections while incarcerated, Wolff v. McDonnell, 418 U.S. 539, 556 (1974); Brown v.

Braxton, 373 F.3d 501, 504–05 (4th Cir. 2004). To proceed on any due-process claim, however,

a plaintiff “must first demonstrate that [he was] deprived of ‘life, liberty, or property,’ by

governmental action.” Beverati v. Smith, 120 F.3d 500, 502 (4th Cir. 1997); see Prieto v. Clarke,

780 F.3d 245, 248, 252 (4th Cir. 2015); Franklin v. Barry, 909 F. Supp. 21, 28 (D.D.C. 1995)

(citing Ky. Dep’t of Corrs. v. Thompson, 490 U.S. 454, 459–61 (1989)). A protected liberty



                                                  12
interest can arise either “from the Constitution itself, by reason of guarantees implicit in the word

‘liberty,’ or . . . from an expectation or interest created by state laws or policies.” Wilkinson v.

Austin, 545 U.S. 209, 221 (2005) (citations omitted). State-created “interests will be generally

limited to freedom from restraint [that], while not exceeding the sentence in such an unexpected

manner as to” trigger federal due process protection by its own force, “nonetheless imposes

atypical and significant hardship on the inmate in relation to the ordinary incidents of prison

life.” Sandin v. Conner, 515 U.S. 472, 484 (1995). “When determining the baseline for

atypicality, a court must consider whether the [challenged] conditions are imposed on a prisoner

because of his conviction and sentence.” Prieto, 780 F.3d at 253. “[T]he conditions constituting

the ‘ordinary incidents of prison life’” for the plaintiff, id. (quoting Sandin, 515 U.S. at 484),

‘will differ depending on a particular inmate’s conviction and the nature of nonpunitive

confinement routinely imposed on inmates serving comparable sentences,” id. at 254 (quoting

Rezaq v. Nalley, 677 F.3d 1001, 1012 (10th Cir. 2012)).

        Figuereo-Mejia claims liberty interests against being “jailed first, wrongly accused, found

guilty, penalized by losing his good time . . . and [contact] visits, put in for a transfer, ha[ving]

his security level raised,” and spending five weeks in disciplinary segregation—all despite his

protestations—based on three officers’ testimony that the substance found in his possession

initially tested positive for amphetamines.3 Compl. 21; see also id. at 17–22. The Constitution


3
  Figuereo-Mejia does not separately challenge the decision to lower his “Good Time [Earning] Level,”
Compl. 7, which arguably implicated a protected interest, see Wolff, 418 U.S. at 556–58 (liberty interest
in avoiding withdrawal of state-created good-time credits). But see West v. Angelone, 165 F.3d 22 (4th
Cir. 1998) (Table) (Virginia “inmates have no protected liberty interest in remaining [at] or being
assigned to a particular good conduct [earning] level”); Mills v. Holmes, 95 F. Supp. 3d 924, 934 (E.D.
Va. 2015) (holding the same). But, that decision was “nullified and the slate wiped clean,” Bullington v.
Missouri, 451 U.S. 430, 442 (1981) (quotation marks omitted), when Woodson overturned Figuereo-
Mejia’s disciplinary conviction in June 2017. That reversal “constituted part of the . . . process” Figuereo-
Mejia received in this case, “and it cured [any] alleged due process violation based on” the underlying
proceeding. Wycoff v. Nichols, 94 F.3d 1187, 1189 (8th Cir. 1996); see also Walker v. Danheim, No.
                                                     13
itself guarantees none of these things. See, e.g., Overton, 539 U.S. at 132 (no liberty interest in

unrestricted family visitation); Sandin, 515 U.S. at 485 (no liberty interest in avoiding one month

in disciplinary segregation); Wolff, 418 U.S. at 556–57 (no liberty interest in good-time credits

generally or specific disciplinary procedures); Freeman v. Rideout, 808 F.3d 949, 951 (2d Cir.

1986) (“[N]o constitutionally guaranteed immunity from being falsely or wrongly accused of

conduct [that] may result in the deprivation of a protected liberty interest.”); Gorbey v. Warden

FCI Cumberland, Civ. No. RDB-19-715, 2019 WL 1493408, at *1–2 (D. Md. Apr. 4, 2019) (no

liberty interest in avoiding pre-hearing segregation immediately after positive drug field test);

Terry, 2012 WL 2564779, at *7 (“[N]o generalized right to a retest in the wake of a disputed

[drug] test result.” (collecting cases)); Merriweather v. Reynolds, 586 F. Supp. 2d 548, 557

(D.S.C. 2008) (no liberty interest in being “housed in a particular institution, at particular

custody level, or in a particular portion or unit of a correctional institution” (collecting cases)).

“To put a finer point on it,” the mere fact that Figuereo-Mejia was “found guilty of a disciplinary

charge for which [he was] actually innocent [did] not impose an atypical and significant

hardship” on him. Davis v. Wilson, Civ. No. 08-589, 2009 WL 688912, at *8 (W.D. Pa. Mar. 12,

2009) (collecting cases).

        The Constitution does embrace a “substantive due process” right “not to be deprived of

liberty or property based on the deliberate use of evidence fabricated by or known to be false to a

law enforcement officer. White v. Wright, 150 F. App’x 193, 198 (4th Cir. 2005). Assuming this

right extends to the deprivations alleged in this case, see Prieto, 780 F.3d at 249; Richardson v.

Ray, 492 F. App’x 395, 396 (4th Cir. 2012); Dougherty v. Virginia, No. 7:14cv66, 2014 WL

3549003, at *6 (W.D. Va. July 17, 2014), Figuereo-Mejia “cannot support his claim with


3:16cv257, 2017 WL 4641252, at *2 (S.D. Tex. Oct. 13, 2017) (finding the same); Long v. Shearin, 2014
WL 883985, at *5 (D. Md. Mar. 5, 2014) (collecting cases).
                                                  14
unsupported allegations and speculation [about] fabrication,” White, 150 F. App’x at 199.

Figuereo-Mejia’s speculative theory that Lokey must have lied about field testing the coffee—

simply because Lokey did not produce a copy of the actual test and the preliminary results turned

out to be wrong, Compl. 3, 7, 13,18–19, 21; Figuereo-Mejia Aff. ¶ 13—is not enough for this

claim to survive summary judgment. See Crawley v. Hinkle, No. 7:14cv300, 2015 WL 5026158,

at *2, *9 (W.D. Va. Aug. 25, 2015).

       Of course, Figuereo-Mejia “could still establish a basis for Due Process protection” under

state law. Prieto, 780 F.3d at 252. “To do so, he would need to point to a Virginia law or policy

providing him with an expectation of avoiding the [challenged] conditions of his confinement

and demonstrate that those conditions are [significantly] harsh and atypical in relation to the

ordinary incidents of prison life.” Id. Figuereo-Mejia did mention a Virginia Department of

Corrections policy “indicat[ing]” he should not have been charged with drug possession or put

into administrative segregation “until [after] the lab results came back,” Compl. 18, but he did

not produce any evidence supporting his position, see Gorbey, 2019 WL 1493408, at *1–2.

“Moreover, prison officials’ failure to follow internal prison policies are not actionable under

§ 1983 unless the alleged breach of policy rises to the level of a constitutional violation.”

Jackson v. Sampson, 536 F. App’x 356, 357 (4th Cir. 2013). Figuereo-Mejia cannot make that

showing because the punitive conditions described in his affidavit, accepted as true and viewed

in his favor, all “appear to be fairly common,” Beverati, 120 F.3d at 503, incidents of life for

someone serving a lengthy prison term, Figuereo-Mejia Aff. ¶ 14. See Gaston v. Taylor, 946

F.2d 340, 343 (4th Cir. 1991).

       Because Figuereo-Mejia “cannot establish a protected liberty interest” on this record, I

“need not consider the sufficiency-of-process” component of his Fourteenth Amendment claim.



                                                 15
Prieto, 780 F.3d at 248. Having reviewed the full record in his favor, however, I am convinced

no reasonable jury could “find that [Figuereo-Mejia’s] due process rights were violated because

he was sanctioned on the basis of a flawed [field] drug test, the results of which he disputed, and

for which he was ultimately vindicated.” Terry, 2012 WL 2564779, at *8. “[T]here is simply no

constitutional guarantee that all executive decision making must comply with standards that

assure error-free determinations.” Greenholtz v. Inmates of Neb. Penal & Corr. Complex, 442

U.S. 1, 7 (1979). Accordingly, Defendants are entitled to summary judgment on this claim.

                                          IV. Conclusion

       For the foregoing reasons, Defendants’ motion for summary judgment, ECF No. 21, will

be granted in part and judgment entered in the individual Defendants’ favor. Figuereo-Mejia’s

claim for retrospective injunctive relief against Defendant Lokey in his official capacity will be

dismissed without prejudice. A separate Order shall enter.

                                                      ENTER: September 30, 2019



                                                      Joel C. Hoppe
                                                      U.S. Magistrate Judge




                                                16
